Name: Council Regulation (EEC) No 3775/85 of 20 December 1985 adapting, on account of the accession of Spain, Regulation (EEC) No 777/85 on the granting, for the 1985/86 to 1989/90 wine years, of permanent abandonment premiums in respect of certain areas under vines
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural activity
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 362 / 39 COUNCIL REGULATION (EEC) No 3775 / 85 of 20 December 1985 adapting, on account of the accession of Spain, Regulation (EEC) No 777/ 85 on the granting, for the 1985 / 86 to 1989/90 wine years, of permanent abandonment premiums in respect of certain areas under vines THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 (2 ) thereof, Having regard to the proposal from the Commission , Whereas the Joint Declaration annexed to the Act of Accession concerning the application in Spain of Community socio-structural measures in the wine sector and provisions enabling the origin of Spanish wines to be determined and their commercial movements followed determines the guidelines to be adopted with regard to the application to Spain of Regulation (EEC) No 777 / 85 ( l ) and provides for the adjustment of the estimated cost shown at present in Article 10 of that Regulation ; whereas Regulation (EEC) No 777 / 85 should therefore be amended ; Whereas , pursuant to Article 2 (3 ) of the Treaty ofAccession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Article 396 of the Act, 2 . In Article 2 : ( a ) the following paragraph is inserted : ' la . As regards Spain , the amount of the premium per hectare is hereby fixed as follows : ( a ) for areas of no less than 10 ares but no more than 25 ares planted with wine-grape varieties and constituting the entire vineyard area of the holding concerned : 2 500 ECU; (b ) for areas of more than 25 ares planted with wine-grape varieties :  1 000 ECU if the average yield per hectare of the said areas is no more than 20 hectolitres ,  1 600 ECU if the average yield per hectare of the said areas is more than 20 hectolitres but no more than 25 hectolitres ,  2 200 ECU if the average yield per hectare of the said areas is more than 25 hectolitres but no more than 30 hectolitres ,  2 800 ECU if the average yield per hectare of the said areas is more than 30 hectolitres but no more than 50 hectolitres ,  3 500 ECU if the average yield per hectare of the said areas is more than 50 hectolitres but no more than 90 hectolitres ,  5 000 ECU if the yield per hectare of the said areas is more than 90 hectolitres but no more than 130 hectolitres ,  6 200 ECU if the yield per hectare of the said areas is more than 130 hectolitres but no more than 160 hectolitres ,  6 500 ECU if the yield per hectare of the said areas is more than 160 hectolitres ; ( c ) for areas planted with varieties classified in the administrative unit concerned either as table grapes or as both table and wine grapes :  5 500 ECU in the case of vine varieties trained by the pergola method .  3 500 ECU in the case of the vine varieties trained by a method other than the pergola method , ( d ) for areas planted with vine varieties classified in the administrative unit concerned as dried ­ grape varieties or as both dried-grape and other varieties : 4 000 ECU ; ( e ) for areas used as root-stock nurseries : 3 500 ECU.' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 777 / 85 is hereby amended as follows : 1 . In Article 1 : ( a ) the following subparagraph is added to para ­ graph 1 : 'In Spain , table wine production areas which are classified in accordance with Articles 29 and 29a of Regulation (EEC ) No 337 / 79 as categories 1 , 2 and 3 shall be eligible for the premium .' ( b ) paragraph 2 (c ) is replaced by the following : '(c ) compensation for the abatement referred ,to under (b ) equal to 900 ECU per hectare of vineyard grubbed-up , or , in the case of Spain , equal to 500 ECU per hectare of vineyard grubbed-up . This compensation shall be paid , at the request of the holder of the right to replant , by the Member State concerned when the said right is exercised .' (') OJ No L 88 , 28 . 3 . 1985 , p. 8 . 31 . 12 . 85No L 362 / 40 Official Journal of the European Communities 3 . In Article 4(1 ), the first subparagraph is replaced by the following : 1 . 'Applications for premiums must be submitted to the departments designated by the Membef States before 31 December of each wine year specified in Article 1 ( 1 ). However , as regards Spain and Portugal , applications for premiums for the 1985 / 86 wine year must be submitted before 28 February 1986 .' 4 . In Article 10(1 ), '644 million ECU' is replaced by '1 023 million ECU'. ( b ) Paragraphs 2 and 3 are replaced by the following: '2 . The amounts specified in paragraph 1 , with the exception of the amount referred to in paragraph 1 ( a ), shall be increased by 500 ECU per hectare if the areas concerned constitute the entire vineyard area cultivated by the applicant . As regards Spain , the amounts specified in paragraph la , with the exception of the amount referred to in point ( a ) thereof , shall be increased by 300 ECU per hectare under the conditions referred to in the first subparagraph . 3 . The yield per hectare of the grubbed-up areas referred to in paragraph 1 (b ) and paragraph la (b ) shall be calculated on the basis of the average yield declared for the recipient's holding and of an on-the-spot assessment , carried out by the competent body of the Member State concerned prior to grubbing-up of the productive capacity of the wine-growing area to be grubbed-up .' Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN